           Case 1:20-cv-12082-DJC Document 1 Filed 11/20/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO.

FELIX G. ARROYO
               Plaintiff,
v.
CITY OF BOSTON and
MARTIN J. WALSH
Mayor of Boston,
               Defendants.


                                 NOTICE OF REMOVAL
                              (PURSUANT TO 28 U.S.C. § 1441)

        Defendants City of Boston and Martin J. Walsh (“Defendants”) through undersigned

counsel, hereby gives notice of the removal of this action pursuant to 28 U.S.C. §§ 1441 and

1446 from the Suffolk Superior Court, where this action is currently pending. In Suffolk Superior

Court, the case is docketed as Civil Action No. 2020-01891A and has the same caption as above.

        In support of this Notice of Removal, the Defendants state as follows:

   1.    This action alleges inter alia that the Defendants violated Plaintiff’s civil rights

         guaranteed by the Fifth and Fourteenth Amendments pursuant to 42 U.S.C. § 1983.

         Specifically, the Plaintiff alleges inter alia that his civil rights and due process were

         violated as a result of the Defendants breaching an employment contract and

         terminating Plaintiff. See Plaintiff’s Complaint, ¶ 93-95 attached hereto as Exhibit 1.

         Plaintiff seeks damages for lost wages, emotional distress, costs of the action,

         attorney’s fees and further relief. See Exhibit 1.

   2.    This Court has jurisdiction over the Plaintiff’s federal claims pursuant to 28 U.S.C. §

         1331, and the entire action may be removed pursuant to 28 U.S.C. § 1441(c).
          Case 1:20-cv-12082-DJC Document 1 Filed 11/20/20 Page 2 of 2




   3.    A fair reading of the facts and theories as a whole makes it apparent that federal law

         and issues are essential to this case and therefore the Defendants have a statutory right

         to remove this action.

   4.    Defendant’s Notice of Removal has been filed within thirty (30) days from service of

         the Plaintiff’s complaint upon them on November 16, 2020. See Plaintiff’s Summons

         and Complaint regarding service, attached hereto as Exhibit 1.

                                              Respectfully submitted,
                                              DEFENDANT
                                              CITY OF BOSTON

                                              By its attorney,
                                              Eugene L. O’Flaherty
                                              Corporation Counsel


                                              /s/ Erika P. Reis
                                              Erika P. Reis BBO # 669930
                                              Senior Assistant Corporation Counsel
                                              City of Boston Law Department
                                              Room 615, City Hall
                                              Boston, MA 02201
                                              (617) 635 – 4031 (Reis)
                                              Erika.Reis@boston.gov


                                  CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the above document was served upon the Plaintiff via
first class mail.

11/20/2020                                                  /s/ Erika P. Reis
Date                                                        Erika P. Reis
